Citation Nr: 1822154	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for residuals, bilateral salpingectomy with post-surgical scars.


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's residuals of right salpingectomy do not require continuous treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of right salpingectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.6, 4.7, 4.116, Diagnostic Code 7614 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As such, the Board will proceed to the merits of the Veteran's claim.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diagnostic Code 7614, for disease, injury, or adhesions of the fallopian tube, is rated pursuant to the General Rating Formula for Female Reproductive Organs (General Rating Formula).  Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.

Here, at the Veteran's April 2017 VA examination, the Veteran stated that she had no clinical changes to her salpingectomy or scars and that she had no pelvic pain, abnormal menstrual cycles, or sexual dysfunction.  Examination showed that the Veteran related to reproductive tract conditions, and had no conditions of the vulva, vagina, cervix, ovaries, or uterus.  The Veteran has not had a hysterectomy, and had no uterine prolapse.  She also did not have uterine fibroids, enlargement of the uterus and/or displacement of the uterus, nor any other disease, injury, adhesion, or condition of the uterus.

The Veteran has no problems with her bladder or bowel, endometriosis, or complications of pregnancy.  Other than the salpingectomy, there was no other issue with the Veteran's fallopian tubes.  The Veteran did not have any benign or malignant neoplasm or metastases related to her bilateral salpingectomy.  The Veteran's physical exam was normal, with normal external genitalia, no vaginal discharge, cervical motion tenderness, adnexal masses, or abdomen tender to palpation.  

In light of the foregoing, there is no basis for any compensable evaluation because the Veteran has no residuals.  While a higher evaluation of 10 percent is not warranted unless continuous treatment is required, continuous treatment has not been shown to be required in this case.

The Board notes, while the Rating Schedule, in the form of the General Rating Formula, does not provide for compensation based on the removal of fallopian tubes, 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) regarding special monthly compensation (SMC) ratings provide for compensation based on the loss of use of a creative organ.  The Veteran is receiving compensation under these provisions for the removal of her fallopian tubes and impairment or inability to conceive is contemplated by the award of compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).  

Thus, a compensable rating is not warranted under the General Rating Formula because the Veteran's residuals of bilateral salpingectomy do not require continuous treatment.  While the General Rating Formula does not take into consideration the loss of use of the Veteran's fallopian tubes or any impact this has on the Veteran's ability to conceive, these impairments are compensated by the SMC rating provided for under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).

Regarding a separate compensable rating for scars, the Veteran has three well-healed, non-tender scars that measure 1 x 0.1 cm, 3 x 0.5 cm, and 3 x 0.5 cm.  A separate compensable evaluation for scars requires that there be (1) one or two scars that are unstable or objectively painful; (2) superficial scars, with an area greater than 929 sq. cm or, (3) deep scars, with an area greater than 39 sq. cm.  Here, these factors are not present.  As such, the Veteran is not entitled to a separate compensable evaluation for scars.




ORDER

Entitlement to a compensable evaluation for residuals, bilateral salpingectomy with post-surgical scars, is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


